Reasons for Allowance
Claims 1-7, 9-15, and 17-19 are allowable. The following is an examiner’s statement of reasons for allowance:

Claim Eligibility
	The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over prior art. Claim 1, as amended, recites limitations that constitute a technological improvement sufficient to overcome 35 USC §101. Specifically, the claims, as amended, recite a machine-learning algorithm, which is sufficiently integrated into the field of technology to overcome the 101 rejection.
	Dependent claims 2-7 and 9 are dependent on independent claim 1 and are also allowable.

	Claims 10-15 and 17-19 are closely parallel to claims 1-7 and 9, and are allowable for the reasons identified above with respect to claims 1-7 and 9.

Non-Obviousness
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claims 1-7, 9-15, and 17-19 are allowable as follows:

	The prior art neither anticipates nor fairly and reasonably renders obvious the computing device of claim 1, which perform the steps of: receiving historical data comprising (i) data of a plurality of customers and (ii) data of a plurality of products; creating a hybrid graph based on the received historical data, the hybrid graph comprising: one or more customer nodes and one or more product nodes; for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; and between each two customers of the plurality of customers, applying a customer weight factor on the hybrid graph, wherein the customer weight factor indicates a degree of similarity between the two customers; between each two products of the plurality of products, applying a product weight factor on the hybrid graph, wherein the product weight factor indicates a degree of similarity between the two products; receiving a request for a seed product from a computing device of a requestor customer; identifying one or more products related to the seed product; for each identified related product, determining a return affinity score towards the requestor customer by performing a random walk analysis initiated from the seed product to find a cluster around the seed product, wherein the return affinity score is a similarity function used to quantify the similarity between the two products and the two customers by evaluating a customer’s return attribute probability for the products based on the hybrid graph; ranking each related product based on their return affinity score; and sending a representation of the related products to be displayed on the computing device of the requestor customer based on the ranking, where the related products are emphasized and/or suppressed based on the return affinity score.

Agarwal et al (US 20190163805 A1), hereinafter Agarwal, discloses a management platform that determines a return score for a product, indicating the probability of return of the item. [0094-0095] The platform uses data identifying past sales and returns, as well as user demographic data and reasons for returns, in this calculation. [0096] Action is taken based on the calculated return score. [0099] The system may use a similarity score, indicating a similarity between two items, in its calculations. [0064] These calculated scores are used to return results to a user after their search for a product [0077].  However, Agarwal fails to teach limitations of claim 1, particularly creating a hybrid graph based on the received historical data, the hybrid graph comprising: one or more customer nodes and one or more product nodes; for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; a customer weight factor between each two customers of the plurality of customers; that the product weight factors are applied on the hybrid graph; or that the return affinity score is determined  by performing a random walk analysis, wherein the customer’s return attribute probability for the products is based on the hybrid graph. 
	Levy et al (US 20100268661 A1), hereinafter Levy, as cited in the previous Office Action, similarly recites a recommendation system that uses historical data [0096] to determine related products for presentation to a user [0187] responsive to receiving a request for recommendations related to a target item [0182]. This method makes use of a determination of relation between two users [0013] and a similarity measurement between item pairs [0029]. The creating a hybrid graph based on the received historical data, the hybrid graph comprising: one or more customer nodes and one or more product nodes; for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; the customer weight factor being applied on the hybrid graph; the product weight factor being applied on the hybrid graph; the determining of a return affinity score towards the requestor customer being done by performing a random walk analysis initiated from the seed product to find a cluster around the seed product, wherein the return affinity score is a similarity function used to quantify the similarity between the two products and the two customers by evaluating a customer’s return attribute probability for the products based on the hybrid graph; or the related products being emphasized and/or suppressed based on the return affinity score.
Gunawardana et al (US 20090006290 A1), hereinafter Gunawardana, teaches methods for performing a random walk over a hybrid (bipartite) graph relating to ownership data with respect to a plurality of users and items owned (Abstract). The graph, as seen in Figure 4, uses purchase histories of users to create links between customer and product nodes. [0058] A probability of moving from one user node to another during the random walk may be determined by a weight indicating their similarity. [0029] Weights can similarly indicate a user’s affinity for items to which they are connected. [0029]. A random walk is performed on the graph, initiating at a user terminating at a product [0061]. However, Gunawardana fails to teach specific limitations of the claims, as well as the claims as a whole. In particular, Gunawardana does not teach or suggest for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; between each two products of the plurality of products, applying a product weight factor on the hybrid graph, wherein the product weight factor indicates a degree of similarity between the two products; receiving a request for a seed product from a computing device of a requestor customer; identifying one or more products related to the seed product; for each identified related product, determining a return affinity score towards the requestor customer by performing a random walk analysis initiated from the seed product to find a cluster around the seed product, wherein the return affinity score is a similarity function used to quantify the similarity between the two products and the two customers by evaluating a customer’s return attribute probability for the products based on the hybrid graph; ranking each related product based on their return affinity score; and sending a representation of the related products to be displayed on the computing device of the requestor customer based on the ranking, where the related products are emphasized and/or suppressed based on the return affinity score.
Each of these references fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. Therefore, at least for the combination of elements recited in the independent claims, the claims are allowable over prior art.

Claim 10 recites a non-transitory computer-readable storage medium closely parallel to Claim 1, and is similarly allowable on the same basis. Claim 18 recites a method closely parallel to Claim 1, and is similarly allowable on the same basis.
At least for their dependence upon allowable claims 1, 10, & 18, claims 2-7, 9, 11-15, 17, & 19 recite subject matter allowable for sustainably similar reasons to claims 1, 10, & 18, and are allowable over prior art.

Prior Art
	Relevant patents and patent publications similarly fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. 
	Publications such as Lu et al (US 20120030060 A1), hereinafter Lu, teach methods for determination of whether items suit a particular consumer, based on analysis of return data to determine a consumer’s affinity to return a particular item considered for recommendation, but does not teach the use of a hybrid graph or random walk analysis for determination of the return likelihood.
	Similarly, Yu et al (US 20170098197 A1), hereinafter Yu, teaches systems and methods for recommendations, which utilize machine learning and historical data, as well as a determination of the likelihood 
	
	References such as Huang et al (US 20150193854 A1), hereinafter Huang, teach a system that uses a hypergraph/bi-parte graph, understood to be a hybrid graph, in an environment in which purchased products and consumers are linked, but does not teach the specific limitations of the claims, including the hybrid graph comprising: one or more customer nodes and one or more product nodes; for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; and between each two customers of the plurality of customers, applying a customer weight factor on the hybrid graph, wherein the customer weight factor indicates a degree of similarity between the two customers; between each two products of the plurality of products, applying a product weight factor on the hybrid graph, wherein the product weight factor indicates a degree of similarity between the two products; receiving a request for a seed product from a computing device of a requestor customer; identifying one or more products related to the seed product; for each identified related product, determining a return affinity score towards the requestor customer by performing a random walk analysis initiated from the seed product to find a cluster around the seed product, wherein the return affinity score is a similarity function used to quantify the similarity between the two products and the two customers by evaluating a customer’s return attribute probability for the products based on the hybrid graph; ranking each related product based on their return affinity score; and sending a representation of the related products to be displayed on the computing device of the requestor customer based on the ranking, where the related products are emphasized and/or suppressed based on the return affinity score.

	Non-patent literature similarly fails to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. 
 the hybrid graph comprises: for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; and between each two customers of the plurality of customers, applying a customer weight factor on the hybrid graph, wherein the customer weight factor indicates a degree of similarity between the two customers; between each two products of the plurality of products, applying a product weight factor on the hybrid graph, wherein the product weight factor indicates a degree of similarity between the two products; receiving a request for a seed product from a computing device of a requestor customer; identifying one or more products related to the seed product; for each identified related product, determining a return affinity score towards the requestor customer by performing a random walk analysis initiated from the seed product to find a cluster around the seed product, wherein the return affinity score is a similarity function used to quantify the similarity between the two products and the two customers by evaluating a customer’s return attribute probability for the products based on the hybrid graph; ranking each related product based on their return affinity score; and sending a representation of the related products to be displayed on the computing device of the requestor customer based on the ranking, where the related products are emphasized and/or suppressed based on the return affinity score.
Similarly, Li et al (“A trust-aware random walk model for return propensity estimation and consumer anomaly scoring in online shopping”) teaches the use of random walk on a graph of historical data to predict product returns, but does not teach the particular hybrid graph as claimed, or other specific limitations of the claims, in particular failing to teach or suggest creating a hybrid graph based on the received historical data, the hybrid graph comprising: one or more customer nodes and one or more product nodes; for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; between each two products of the plurality of products, applying a product weight factor on the hybrid graph, wherein the product weight factor indicates a degree of similarity between the two products; receiving a request for a seed product from a computing device of a requestor customer; identifying one or more products related to the seed product; ranking each related product based on their return affinity score; and sending a representation of the related products to be displayed on the computing device of the requestor customer based on the ranking, where the related products are emphasized and/or suppressed based on the return affinity score. In addition, while Li teaches customer weight factors, these are not applied to a hybrid graph, and do not indicate a similarity between two users, but rather a level of trust. Furthermore, while a probability of return is determined for each product for a particular user, this is based off of a user’s trust of the other users in the random walk rather than a similarity in terms of behavior. That is, as explained starting in section 6.1.2, the method determines how must users are trusted to indicate whether or not a particular product will be worth keeping/returning. Therefore, Li does teach a return probability prediction using a random walk, but does not teach for each identified related product, determining a return affinity score towards the requestor customer by performing a random walk analysis initiated from the seed product to find a cluster around the seed product, wherein the return affinity score is a similarity function used to quantify the similarity between the two products and the two customers by evaluating a customer’s return attribute probability for the products based on the hybrid graph. This return probability is calculated differently than the return affinity of the claims, and represents a different understanding of how to determine if a user is likely to return a product; relying on trust of users specifically, rather than similarity between users and products, or any specific affinity towards a particular product.

	Joshi et al (“Prediction Product Returns in E-Commerce Platforms”), teaches methods similar to the pending claims for predicting product returns using a random walk, but does not teach an implementation that factors in multiple consumers’ data, user similarity, product similarity, a ranking of product recommendations, the use of directed/non-directed edges as in the current claims, as well as other details of the claims. In particular, the reference does not teach the hybrid graph comprising: for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; and between each two customers of the plurality of customers, applying a customer weight factor on the hybrid graph, wherein the customer weight factor indicates a degree of similarity between the two customers; between each two products of the plurality of products, applying a product weight factor on the hybrid graph, wherein the product weight factor indicates a degree of similarity between the two products; for each identified related product, determining a return affinity score towards the requestor customer by performing a random walk analysis initiated from the seed product to find a cluster around the seed product, wherein the return affinity score is a similarity function used to quantify the similarity between the two products and the two customers by evaluating a customer’s return attribute probability for the products based on the hybrid graph; ranking each related product based on their return affinity score; and sending a representation of the related products to be displayed on the computing device of the requestor customer based on the ranking, where the related products are emphasized and/or suppressed based on the return affinity score. Rather, Joshi implements two networks/graphs, one for returns and one for purchases. Directed edges are not used in the graphs, and a random walk is performed repeatedly to determine a cluster of only that data that is connected. As seen best in the Return probability calculation section on Page 927, only a single user’s data is used in predicting return probability, such as their return and purchase history with a particular item or similar items. Therefore, the cluster found by the random walk is data related to the single user, and other users’ data is not used in predicting return affinity. The reference therefore does not suggest or teach using the random walk on a hybrid graph that connects similar users and similar products, let alone the specific limitations noted above.

	While hybrid graphs with directed and undirected edges between nodes are known in the art, such as taught by MIT (MIT – “Directed Graphs”), and random walks have been used in hybrid graphs  with directed and undirected edges in an e-commerce setting, such as by Zhang et al (“Billion-scale Commodity Embedding for E-commerce Recommendation in Alibaba”) and Zhou et al (“Faster Random Walks By Rewiring Online Social Networks On-The-Fly”), these references are not used for return prediction/affinity, let alone the specific limitations of the current claims, such as the particular structure of the hybrid graph. In particular, the references fail to disclose at least receiving historical data comprising (i) data of a plurality of customers and (ii) data of a plurality of products (MIT only); creating a hybrid graph based on the received historical data, the hybrid graph comprising: one or more customer nodes and one or more product nodes (MIT only); for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; and between each two customers of the plurality of customers, applying a customer weight factor on the hybrid graph, wherein the customer weight factor indicates a degree of similarity between the two customers; between each two products of the plurality of products, applying a product weight factor on the hybrid graph, wherein the product weight factor indicates a degree of similarity between the two products (MIT and Zhou only); receiving a request for a seed product from a computing device of a requestor customer (While Zhang alone teaches starting a random walk from a product, it is not user-selected, but rather a cold-start for the purpose of system analysis of the item.); identifying one or more products related to the seed product; for each identified related product, determining a return affinity score towards the requestor customer by performing a random walk analysis initiated from the seed product to find a cluster around the seed product, wherein the return affinity score is a similarity function used to quantify the similarity between the two products and the two customers by evaluating a customer’s return attribute probability for the products based on the hybrid graph; ranking each related product based on their return affinity score; and sending a representation of the related products to be displayed on the computing device of the requestor customer based on the ranking, where the related products are emphasized and/or suppressed based on the return affinity score. Zhang teaches the use of a graph, potentially a hybrid graph, to be randomly walked to determine click-through rates and similarity of users; none of the three teach or suggest the use of a random walk for product returns, let alone the above limitations of the claims.

	Examiner also makes reference to the publication “A Local Algorithm for Product Return Prediction in E-Commerce,” written by inventors of the current application, which was published within the grace period of the current application. The publication appears to support some but not all of the limitations of the current claims.

While references such as the most relevant prior art, cited above, teach aspects of the limitations in the independent claims, there is not a combination of references which would have been obvious to combine, which would teach receiving historical data comprising (i) data of a plurality of customers and (ii) data of a plurality of products; creating a hybrid graph based on the received historical data, the hybrid graph comprising: one or more customer nodes and one or more product nodes; for each product purchased, a directed edge between a corresponding customer node and a product node; and for each product returned, a non-directed edge between a corresponding customer node and a product node; and between each two customers of the plurality of customers, applying a customer weight factor on the hybrid graph, wherein the customer weight factor indicates a degree of similarity between the two customers; between each two products of the plurality of products, applying a product weight factor on the hybrid graph, wherein the product weight factor indicates a degree of similarity between the two products; receiving a request for a seed product from a computing device of a requestor customer; identifying one or more products related to the seed product; for each identified related product, determining a return affinity score towards the requestor customer by performing a random walk analysis initiated from the seed product to find a cluster around the seed product, wherein the return affinity score is a similarity function used to quantify the similarity between the two products and the two customers by evaluating a customer’s return attribute probability for the products based on the hybrid graph; ranking each related product based on their return affinity score; and sending a representation of the related products to be displayed on the computing device of the requestor customer based on the ranking, where the related products are emphasized and/or suppressed based on the return affinity score, as in Claims 1, 10, and 18. Wherein the relevant prior art, and the totality of prior art, do not anticipate or render obvious the combination of limitations as a whole, the claims are allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on 




/T.J.S./Examiner, Art Unit 3684                                                                                                                                                                                                                                                                                                                                                                                                      /MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625